Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Objections
Claims 1, 6, and 12 are objected to because of the following informalities:  
Claim 1 recites “(8)” on line 6.
Claim 6 recites “the assignment table” in line 21. There is a lack of antecedent basis for this limitation.
Claim 12 recites “a first criterion” on line 4. However, claim 12 again recites “a first criterion” on line 6 (instead of a “second criterion”), and then skips to a “third criterion” on line 9. 
Claim 12 recites “(309)” on line 24.  
Claim 12 also recites “the assignment table” on line 29. There is a lack of antecedent basis for this limitation.

Appropriate correction is required.



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1 – 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
	Regarding claim 1, said claim is directed to a “server” comprising an “operating system”, “a media table”, “an identifier table”, “an allocation table” and a “program routine”. Each of the recited components of the server can be interpreted as software. Thus the broadest reasonable interpretation of claim 1 is a software only server. Software is non-statutory subject matter.	Regarding claims 2 – 9, each of said claims is directed to the server of claim 1, and fails to add limitations that require statutory subject matter.
	Regarding claim 10, said claim is directed to a “user interface”. A “user interface” of the type recited in claim 10 is software per se, and thus non-statutory subject matter.
	Regarding claims 11 – 13, each of said claims is directed to the software user interface of claim 10, and fails to add limitations that require statutory subject matter.


 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 15¸ said claim recites a “control unit configured to control the speaker” on line 1 of page 131. This unit has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because said limitations use the non-structural term “unit” coupled with functional language “configured to control” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claim 15 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  	However, Applicant’s specification (e.g., on page 56) merely repeats the recitation of the “control unit” and fails to delineate what Applicant considers the corresponding structure that achieves the claimed function, and equivalents thereof. An invocation of 35 USC 112(f) that 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph (e.g., by incorporating sufficient structure into the claim language to achieve the claimed functionality), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).	Regarding claim 16, said claim recites “an identifier” on lines 3 – 4. Additional, claim 14, on which claim 16 depends, recites “an identifier” on line 7 of said claim. Thus, when claim 16 further recites “the identifier” on the concluding line of claim 16, it is unclear which of the two previously recited identifiers is being addressed.
	Regarding claim 19, said claim has issues analogous to those of claim 16, due to the recitation first of “an identifier” in claim 17, another “an identifier” in claim 18, and then a recitation of “the identifier” in claim 19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 6, 10 – 11, and 17 - 20 rejected under 35 U.S.C. 103 as being unpatentable over Corkin (WO 2017/100821 A1, This reference was provided by applicant in an IDS) in view of Chase (US-10928998-B2).
	Regarding claim 1, Corkin shows a server for providing media files for download by a user (Fig. 1 item 150), comprising:	an identifier table stored in a memory in which an identifier capable of assignment to an identification carrier is assigned to the user ([53,75,149]);	an allocation table stored in a memory ([151]), wherein in the allocation table 
		-the first media ID and the second media ID ([172,216]) are assignable to the identifier ([144,147,152]); and 
 an operating system in which the user is created (Fig. 3 item 240, col. 14 lines 1-12);	a media table stored in a memory in which at least a first media ID is assigned to a first media file, and a second media ID is assigned to a second media file (col. 12 lines 60-65, col. 13 lines 30-41, and col. 14 lines 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the music allocation and transmission techniques of Corkin with the music library storage of Chase in order to provide the end-user with a large number of media files to select from and utilize.
	Regarding claim 2, Corkin in view of Chase further show wherein the server is configured to trigger the program routine in response to receipt of a change signal, and wherein the program routine performs the step of evaluating the change signal in order to determine whether the 25allocation table is to be changed (Corkin, [172-173]).
	Regarding claim 3, Corkin in view of Chase further show comprising an authorization table, wherein in the authorization table:	a user is assigned media IDs; and/or 
	Regarding claim 4, Corkin in view of Chase further show a library routine executed on the server to cause transmission of a library signal, the library signal including one or 35more media IDs, wherein the library routine	reads at least one media ID (Corkin, [216]), which corresponds to a library criterion, from the media table (Corkin, [171-172, 190]); and/or 	r5eads at least one media ID (Corkin, [216]) from the authorization table which is assigned to the user in the authorization table and which corresponds to a library criterion (Corkin, [172-173]).
	Regarding claim 5, Corkin in view of Chase further show wherein the library routine reads at least one media ID from the authorization table which is assigned to the user in the authorization table and which corresponds to a library criterion (Corkin, [172-173]).
	Regarding claim 6, Corkin in view of Chase further show wherein the library criterion is selected such that when used in the library routine:	all media IDs stored in the media table are read (Chase, col. 17 lines 20-25); and/or 15	all media IDs stored in the media table are read, to which metadata of a select category are assigned in the media table (Chase, col. 17 lines 20-25).	Regarding claim 10, Corkin shows a server for providing media files for download by a user (Fig. 1 item 150), comprising:	an identifier table stored in a memory in which an identifier capable of assignment to an identification carrier is assigned to the user ([53,75,149]);
	an authorization table ([172-173]) containing assignments of media IDs with users or user groups ([172,216])
	wherein the system includes a change routine which transmits a change signal to the server for changing context of the allocation table, the change signal comprising: a) a media ID or b) a media and an identifier ([172-173]); and 	wherein the server further includes a program routine which, in response to receipt of the change signal, changes the allocation table and assigns at least the first media ID to the identifier in the allocation table ([144]).	Corkin does not show a user interface for operating with a server for providing media files for downloading and performing change operations, and a server including:	an operating system in which the user is created;	a media table stored in a memory in which at least a first media ID is assigned to a first media file, and a second media ID is assigned to a second media file.	Chase shows a user interface for operating with a server for providing media files for downloading and performing change operations (Fig. 17, 21 and col. 6 line 20 and col. 10 line 55), and a server including:	an operating system in which the user is created (Fig. 3 item 240, col. 14 lines 1-12);	a media table stored in a memory in which at least a first media ID is assigned to a first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the music allocation and transmission techniques of Corkin with the music library storage of Chase in order to provide the end-user with a large number of media files to select from and utilize.
	Regarding claim 11, Corkin in view of Chase further show a user interface according to claim 10, further comprising a UI library routine (Chase, Figs. 17 and 21) configured to receive a library signal, wherein the library signal includes one or more media IDs, and the media ID included in the change signal is included in the library signal (Corkin, [171-172, 190).
	Regarding claim 17, Corkin shows a method for providing a media file for a user to download from a server (Fig. 1 item 150), comprising:	storing an identifier table in a memory, in which an identifier is assignable to an identification carrier which is then assigned to the user ([53,75,149]),	storing an allocation table in a memory ([151]), wherein in the allocation table: 		i. the identifier can be assigned ([144,147,152]) to at least the first media ID or the second media ID ([172,216]) and 		ii. the first media ID initially is not assigned to the identifier ([144,147,152]); and	executing a program routine on the server by a user to change the allocation table and assign the first media ID to the identifier in the allocation table ([144]).	Corkin does not show the server containing an operating system in which the user is created and where the server is storing a media table in a memory, in which at least a first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the music allocation and transmission techniques of Corkin with the music library storage of Chase in order to provide the end-user with a large number of media files to select from and utilize.
	Regarding claim 18, Corkin in view of Chase further show providing a user interface for interacting with the server and executing via the user interface a UI change routine to initiate sending of a change signal for changing content of the allocation table, wherein the change signal contains: (a) a media ID; or (b) a media ID and an 35identifier (Corkin, [144,147,152] and Chase, col. 20 lines 45-50 and col. 21 lines 15-18).
	Regarding claim 19, Corkin in view of Chase further show receiving by the server the change signal and responsive thereto, executing a program routine with which the user changes the allocation table and assigns the first media ID in the allocation table to the identifier (Corkin, [144,147,152] and Chase, col. 20 lines 45-50 and col. 21 lines 15-18).
	Regarding claim 20, Corkin in view of Chase further show:
	sending out from the server a library signal including one or more media IDs (Chase, col. 10 lines 66-67, col. 12 lines 6-18, and col. 12 lines 60-65), .

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Corkin in view of Chase as applied to claim 1 above, further in view of Baronshin (US-20140172622-A1).
	Regarding claim 7, Corkin in view of Chase show wherein a library criterion is selected for use in the library routine (Chase, col. 17 lines 20-25)	Corkin in view of Chase do not show where all media IDs stored in the media table which are not {00260838;v1}127KSVR-0135-US (61 494 K) 5assigned in the authorization table to a specific user or user group to which the specific user belongs according to the user group table are read.	Baronshin shows all media IDs stored in the media table which are not {00260838;v1}127KSVR-0135-US (61 494 K) 5assigned in the authorization table to a specific user or user group to which the specific user belongs according to the user group table are read ([56,85,87] and Figs. 12-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the media retrieval and management functionality of Corkin in view of Chase with the retrieval criteria of Baronshin, including Baronshin’s ability to retrieve media the user is not yet assigned (i.e., that the user has not purchased) in order to help enable the users to discover new, unexperienced media.
	Regarding claim 9, Corkin in view of Chase show wherein a library criterion is selected for use in the library routine (Chase, col. 17 lines 20-25) all media IDs are read from the authorization table which are assigned in the authorization table to a particular user or a user group to which the particular user belongs according to a user group table; and all media IDs stored 20in the media table which are not assigned in the authorization table to a specific user or user group to which the specific user belongs according to the user group table are read. ([56,85,87] and Figs. 12-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the media retrieval and management functionality of Corkin in view of Chase with the retrieval criteria of Baronshin, including Baronshin’s ability to retrieve media the user is not yet assigned (i.e., that the user has not purchased) as well as the media the user has purchased or experienced, in order to help enable the users to discover new, unexperienced media while also ensuring they remain aware of existing prior purchases.
	Claims 8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Corkin in view of Chase as applied to claims 1 and 10 above, further in view of Baronshin and Kopra (US-20050216855-A1).	Regarding claim 8, Corkin in view of Chase show claim 4.	Corkin in view of Chase do not show wherein the library criterion is selected such that .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the media retrieval and management functionality of Corkin in view of Chase with the retrieval criteria of Baronshin, including Baronshin’s ability to retrieve media the user has purchased or experienced, in order to help enable the users to discover new, unexperienced media while also ensuring they remain aware of existing prior purchases.
Corkin in view of Chase and Baronshin do not show retrieval and tracking of media which are assigned in the allocation table to an identifier which is assigned in the identifier table to a specific user or a user group to which the specific user belongs according to the user group table.	Kopra shows retrieval and tracking of media which are assigned in the allocation table to an identifier which is assigned in the identifier table to a specific user or a user group to which the specific user belongs according to the user group table ([23,28]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the media retrieval and management functionality of Corkin in view of Chase and Baronshin with the media tracking of Kopra in order to enable the user to 
Regarding claim 12, Corkin in view of Chase show a user interface according to claim 11, wherein the UI library routine is operative to generate and transmit a library request signal containing a library criterion for use in the library routine of the server (Chase, Figs. 17 and 21 and col. 6 lines 20-21 and col. 10 line 55), the library criterion having:	a first criterion such that when used in the library routine of the server, all media IDs stored in the media table of the server are read (Chase, col. 17 lines 20-25); 15	a second criterion such that when used in the library routine of the server, all media IDs stored in the media table of the server are read, to which certain metadata are assigned in the media table (Chase, col. 17 lines 20-25);
and other criteria such that when used in the library routine of the server, all media IDs are read applicable to the criteria (col. 17 lines 20-25).	Corkin in view of Chase do not show: a third criterion such that when used in the library routine of the server, all media IDs are read from the authorization table of the server that are assigned 20to a specific user or user group in the authorization table, to which the specific user belongs according to the user group table of the server, are assigned; 	a fourth criterion such that when used in the library routine of the server, all media IDs stored in the media table of the server are read, which are not in the authorization table of the server are assigned to a specific user or a user 25group to which the specific user belongs according to the user group table of the server; 
a sixth criterion such that when used in the library routine of the server, all 35media IDs are read from the authorization table that belong, in the authorization table, to a particular user or user group to which the particular user belongs according to the user group table.
Baronshin shows a third criterion such that when used in the library routine of the server, all media IDs are read from the authorization table of the server that are assigned 20to a specific user or user group in the authorization table, to which the specific user belongs according to the user group table of the server, are assigned ([56,85,87] and Figs. 12 and 13); 	a fourth criterion such that when used in the library routine of the server, all media IDs stored in the media table of the server are read, which are not in the authorization table of the server are assigned to a specific user or a user 25group to which the specific user belongs according to the user group table of the server ([56,85,87] and Figs. 12 and 13); 	a fifth criterion such that when used in the library routine of the server, all media IDs are read from the authorization table that belong, in the authorization table, to a particular user or user group to which the particular 30user belongs according to the user group table ([56,85,87] and Figs. 12 and 13),
a sixth criterion such that when used in the library routine of the server, all 35media IDs are read from the authorization table that belong, in the authorization table, to a particular user or user group to which the particular user belongs according to the user group table ([56,85,87] and Figs. 12 and 13).

Corkin in view of Chase and Baronshin do not show reading of media ids which are assigned in the allocation table to an identifier which is assigned in the identification table to a specific user or a user group to which the specific user belongs according to the user group table; 	and reading of media ids which are not assigned in the assignment table to an identifier which is assigned in the identification {00260838;v1}129KSVR-0135-US (61 494 K) 5table to a particular user or a user group to which the particular user belongs according to the user group table.	Kopra shows reading of media ids which are assigned in the allocation table to an identifier which is assigned in the identification table to a specific user or a user group to which the specific user belongs according to the user group table ([23,28]); 	and reading of media ids which are not assigned in the assignment table to an identifier which is assigned in the identification {00260838;v1}129KSVR-0135-US (61 494 K) 5table to a particular user or a user group to which the particular user belongs according to the user group table ([23,28]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the media retrieval and management functionality of Corkin in view of Chase and Baronshin with the media tracking of Kopra in order to enable the user to 
Regarding claim 13, Corkin in view of Chase show a user interface according to claim 11, wherein the UI library routine is operative to generate and transmit a library request signal containing a library criterion for use in the library routine of the server (Chase, Figs. 17 and 21 and col. 6 lines 20-21 and col. 10 line 55). 	Corkin in view of Chase do not show reading all media IDs are read from the authorization table that belong, in the authorization table, to a particular user or user group to which the particular user belongs according to the user group table.	Baronshin shows reading all media IDs are read from the authorization table that belong, in the authorization table, to a particular user or user group to which the particular user belongs according to the user group table ([56,85,87] and Figs. 12 – 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the media retrieval and management functionality of Corkin in view of Chase with the additional retrieval criteria of Baronshin, including Baronshin’s ability to retrieve media the user is not yet assigned (i.e., that the user has not purchased) as well as the media the user has purchased or experienced, in order to help enable the users to discover new, unexperienced media while also ensuring they remain aware of existing prior purchases.	Corkin in view of Chase and Baronshin do not show retrieval of which are assigned in the allocation table to an identifier which is assigned in the identification table to a specific user or a user group to which the specific user belongs according to the user group table.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the media retrieval and management functionality of Corkin in view of Chase and Baronshin with the media tracking of Kopra in order to enable the user to better manage and track which media they have assigned for use in a portable device (the function of the claimed “allocation table”), allowing simplified updating and control of said media.  

Claim 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Corkin in view of Chase, further in view of Parra (Parra, Jordi. “Spotify Box Worklog” from zenona-blog. Last updated 2012. This reference was provided by applicant in an IDS).	Regarding claim 14, Corkin shows a system comprising:	a server (Fig. 1 item 150); 
an external device (Fig. 1 item 160 and [48]);	a playback device (Fig. 1 item 110);	an identification carrier attachable to a portion of the playback device; wherein the identification carrier has an identifier readable by a reading device (Fig. 1 items 120 and [108]); and 25
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the music allocation and transmission techniques of Corkin with the music library storage of Chase in order to provide the end-user with a large number of media files to select from and utilize.
Regarding claim 15, Corkin in view of Chase and Parra further show wherein the playback device includes: 	a speaker or a speaker connection (Parra, pg. 2 discussing a speaker, and pg. 8, discussing a volume control knob), 	a sensor configured to determine a property or a change in a property of this environment within a region of its environment (pg. 8, discussing an RFID reader), {00260838;v1}130KSVR-0135-US (61 494 K) 5	a control unit configured to control the speaker or the speaker connection for playing music or a spoken story, when the sensor detects, within the range of its environment, a certain property or a certain change of a property of said environment, or when the control unit detects a certain change of the property detected by the sensor (pg. 4, showing RFID tags that are linked to music stored on Spotify; RFID tags are read when they are placed within a particular range of an RFID reader like the on discussed by Parra on pg. 8).
Regarding claim 16, Corkin in view of Chase and Parra further show wherein the user interface includes a UI change routine which transmits a change signal to the server for changing content of the allocation table, the change signal containing: a) a media ID; or b) a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Garmark (US-8898766-B2) is one such disclosure, and includes illustrations of client/server connectivity to transfer media files and media file listings (Figs. 3 and 6B). Remote retrieval of particular collections of media items, and the subsequent display of the retrieved media is supported (col. 12 line 44 – col. 13 line 12).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686.  The examiner can normally be reached on Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/             Primary Examiner, Art Unit 2442